EXHIBIT 10.38

 

UNANIMOUS SHAREHOLDERS’ AGREEMENT

 

THIS AGREEMENT made as of the 17th day of December, 2018.

 

AMONG:

 

PIVOT PHARMACEUTICALS INC., a corporation incorporated under the laws of the
Province of British Columbia having a place of business at 300–1275 West 6th
Avenue, Vancouver, British Columbia V6C 1V5, Canada, (hereinafter called
“Pivot”)

 

– and –

 

9387-5912 QUÉBEC INC. d.b.a. Cartagena Leaf, a corporation incorporated under
the laws of Quebec having a place of business at 17 Surrey Gardens, Westmount,
Quebec, H3Y 1N4, Canada, (hereinafter called “Cartagena”)

 

– and –

 

PIVOT-CARTAGENA JOINT VENTURE INC., a corporation incorporated under the laws of
the Province of Quebec having a place of business at 295 Kesmark Street,
Dollard-des-Ormeaux, Quebec, Canada H9B 3J1, Canada (hereinafter called the
“JVC”)

 

WHEREAS Pivot is a biopharmaceutical company engaged in the development and
commercialization of bio-cannabis pharmaceuticals and nutraceuticals using
innovative drug formulation and delivery platform technologies.

 

WHEREAS Cartagena is a licensed producer of fine spirits located in the Province
of Quebec, Canada and is a subsidiary of a Mexico based group, Licorera Del Sur,
with access to three modern and state of the art distilleries and 13 bottling
plants located across Mexico.

 

WHEREAS Pivot and Cartagena (each individually referred to as a “Participant”
and collectively as the “Participants”) wish to enter into an association of
mutual benefit and agree to form and jointly own a new joint venture corporation
in Quebec, Canada, (the “JVC”) that will formulate, bottle and commercialize
bio-cannabis based beverages (described in Schedule “A”) (the “IP Products”).

 

WHEREAS the newly created formed JVC will seek guidance from Health Canada and
the appropriate provincial government or international regulators to obtain all
required licenses and permits to be able to operate in the Province of Quebec
and / or in countries, regions and jurisdictions where such products are allowed
by law according to the new legislation regulating cannabis infused edibles and
beverages.

 

AND WHEREAS it is the express intent of the Participants that this Agreement
govern the management of the JVC, the property to be held by the JVC, the
activities of the Participants when participating in the JVC, the services to be
rendered to the JVC by the Participants, and the capital to be advanced to the
JVC by the Participants, and the rights of the Participants once the JVC is
complete.

 



  1

   



 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants set forth herein, the Participants agree as follows:

 

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

 



 

(a) “Affiliate” means an “affiliated body corporate” as defined in the Business
Corporations Act (British Columbia);

 

 

 

 

(b) “Agreement” means this Agreement, including the schedules to this Agreement,
each as may be amended from time to time;

 

 

 

 

(c) “Annual Budget” has the meaning given to it in Section 4.2;

 

 

 

 

(d) “Assign” has the meaning given to it in Section 12.1, and “Assigned” has a
corresponding meaning;

 

 

 

 

(e) “Board” or “Board of Directors” means the board of directors of JVC
appointed pursuant to Section 6.1 of this Agreement.

 

 

 

 

(f) “Business Day” means any day which is not a Saturday, Sunday or a statutory
holiday in the Province of Quebec;

 

 

 

 

(g) “Cartagena IP” means the IP of Cartagena set forth in Schedule “B” and
disclosed to the JVC, for use by the JVC for the Project and the development of
the JVCIP and JVCIPD, and subject to the terms and conditions of this Agreement,
anything else that Cartagena provides to the JVC for the Project that is marked,
or is otherwise identified, by Cartagena as being Cartagena IP;

 

 

 

 

(h) “Cartagena JVCIP Use” has the meaning given to it in Section 14.4(a)(i);

 

 

 

 

(i) “Cartagena Pivot IP Use” has the meaning given to it in Section 14.4(a)(i);

 

 

 

 

(j) “Confidential Information” means, in respect of any Person, all information
disclosed by a Person (“Discloser”) to the another Person (“Recipient”) relating
to the Discloser and its business, including, without limitation, photographs,
drawings, plans, models, prototypes, computer programs, technical and business
information, compositions, concepts, processes, techniques, developments,
studies, reports, marketing plans, marketing studies, business opportunities,
forecasts, economic valuation, business strategies and customer names.
Confidential Information, with respect to Pivot, includes any and all Pivot IP.
Confidential Information, with respect to Cartagena, includes any and all
Cartagena IP Confidential Information excludes information that the Recipient
can establish:



  



 

(i) was known already to the Recipient at the date of disclosure, without an
obligation of confidentiality;

 

 

 

 

(ii) is or becomes publicly known through no fault of the Recipient;



 



  2

   



  



 

(iii) is or becomes available on a non-confidential basis from an independent
third party, who to the Recipient’s knowledge, was not under a duty of
confidence to the Discloser or any third party;

 

 

 

 

(iv) was developed by the Recipient independently of the disclosure to it by the
Discloser and without reference or access to such Confidential Information of
the Discloser;

 

 

 

 

(v) is supplied to third parties by the Discloser without the imposition of
obligations of confidentiality in respect thereof; or

 

 

 

 

(vi) is approved in writing by the Discloser for release;



  



 

(k) “Contribution” has the meaning given to it in Section 4.1;

 

 

 

 

(l) “Control” in relation to a body corporate, means the power of a Person to
ensure that the business and affairs of the body corporate are conducted in
accordance with the wishes of that Person:



  



 

(i) by means of the holding of shares, or the possession of voting power, in or
in relation to that or any other body corporate; or

 

 

 

 

(ii) by virtue of any powers conferred by the constitutional or corporate
documents, or any other document, regulating that or any other body corporate,
and

 

 

 

 

(iii) a “Change of Control” occurs if a Person who Controls any body corporate
ceases to do so or if another Person acquires Control of that body corporate.



 



 

(m) “Discloser” has the meaning given to in in Section 1.1(i);

 

 

 

 

(n) “Dispute” has the meaning given to it in Section 16.1;

 

 

 

 

(o) “Encumbrances” includes mortgages, liens, charges, security interests and
any other adverse or third party claims or interests whatsoever;

 

 

 

 

(p) “Excess Funded Amount” has the meaning given to it in Section 4.4;

 

 

 

 

(q) “Fiscal Year” has the meaning given to it in Section 6.12;

 

 

 

 

(r) “FMV” in relation to any shares of the JVC, is determined in accordance with
Section 11.1;

 

 

 

 

(s) “Group” in relation to a body corporate (wherever incorporated), means that
body corporate, any body corporate of which it is a Subsidiary (its holding body
corporate) and any other Subsidiaries of any such holding body corporate; and
each body corporate in a Group is a member of the Group. Unless the context
otherwise requires, the application of the definition of Group to any body
corporate at any time shall apply to the body corporate as it is at that time.

 

 

 

 

(t) “Improvements” means all enhancements, changes, corrections, translations,
developments, inventions, derivative works, innovations, derivations,
adaptations, revisions, upgrades, or updates of technology that are intended or
claimed to increase the utility or value of that technology, and all IP in, to,
and associated with such improvements;



  



  3

   



 



 

(u) “Intellectual Property” or “IP” means, individually and collectively, any
and all:



  



 

(i) inventions, discoveries and designs, and all modifications, enhancements
and/or improvements thereto, whether patentable and whether reduced to practice
and all patent and patent rights in connection therewith (including all
provisional Canadian and foreign patents, patent applications, patent
disclosures and all divisions, continuations, continuations‑in‑part, reissues,
re‑examinations and extensions thereof and continued prosecution applications),
industrial design registrations, unregistered designs, inventor certificates,
and applications for any of the preceding;

 

 

 

 

(ii) trademarks, service marks, trade names and assumed names, logos, brands,
trade dress and Internet domain names, together with all translations,
adaptations, derivations and combinations thereof, and all goodwill and similar
value associated with any of the foregoing, and all applications, registrations,
and renewals in connection therewith, anywhere in the world;

 

 

 

 

(iii) copyrights (whether or not registered, and including all moral rights
thereto and copyrightable expressions of Confidential Information) and
integrated circuit topographies, and all registrations and applications for
registration thereof, as well as such expressions or works that embody or
incorporate a substantial part of or are material enhancements or improvements
to the copyrights, and the right to renew copyright and integrated circuit
topography registrations, anywhere in the world;

 

 

 

 

(iv) trade secrets (as such are determined under applicable law), know-how,
technical information and all other Confidential Information anywhere in the
world; and

 

 

 

 

(v) trade and all other proprietary rights in, relating to or arising from any
of the foregoing;

 

 

 

 

(v) “IPD” means any and all IP developed, made, discovered, invented, created,
obtained, learned of, conceived of, reduced to practice, fixed in a tangible
medium of expression or otherwise identified during the term of this Agreement;



  



 

(w) “IP Products” has the meaning given to it in the preamble;

 

 

 

 

(x) “JVC” means the joint venture corporation to be formed and jointly owned by
the Participants, pursuant to and for the limited purposes set out in this
Agreement;



  



  4

   



 



 

(y) “JVC Intellectual Property” or “JVCIP” means all IP created by, owned by,
licensed to or obtained on behalf of the JVC in relation to the Project, but
excluding all Pivot IP and Cartagena IP;

 

 

 

 

(z) “JVC Intellectual Property and Developments” has the meaning given to it in
Section 14.4(a)(ii);



  



 

(aa) “JVC IP Developments” or “JVCIPD” means any and all IPD (a) funded or
developed by the JVC in relation to the Project and (b) that embodies or
incorporates any substantial part of, or are Improvements to the JVCIP;

 

 

 

 

(bb) “JVC Account” has the meaning given to it in Section 6.10;

 

 

 

 

(cc) “JVC Confidential Information” means the JVC’s Confidential Information
including, without limitation, the applicable JVCIP and the JVCIPD;

 

 

 

 

(dd) “JVC Costs” means:



  



 

(i) all expenses incurred by the JVC in the performance of Work and authorized
by the Board of Directors; and

 

 

 

 

(ii) the following items of expense:



  



 

A. taxes, fees, penalties and similar costs lawfully levied against the JVC by
any governmental authority having jurisdiction. This provision shall not
preclude the JVC from protesting or litigating any levies or assessments;

 

 

 

 

B. legal and audit fees authorized by the Board of Directors or as required by
law;

 

 

 

 

C. the uninsured portion of any third-party claim against the JVC for bodily
injury, property damage or the like resulting from the performance of the Work;

 

 

 

 

D. all premiums on policies of insurance purchased by the JVC;

 

 

 

 

E. the fee payable pursuant to the Service Agreement in accordance with Section
5.1;

 

 

 

 

F. all expenses incurred by either Participant on behalf of the JVC and
authorized by the Board of Directors;

 

 

 

 

G. any expenses related to the prosecution of any patent applications and other
IP registrations; and

 

 

 

 

H. any other expense as may be approved by the Board of Directors;



  



 

(ee) “Major Decision” means a decision respecting a matter set out in Section
6.2;

 

 

 

 

(ff) “Net Cash Flow” has the meaning set out in Section 4.8;



  



  5

   



 



 

(gg) “Participants” means, collectively, Pivot and Cartagena as parties to under
this Agreement and “Participant” means either of them;

 

 

 

 

(hh) “Participant Personnel Work” means the duties and services which may be
performed by employees of a Participants on behalf of the JVC;

 

 

 

 

(ii) “Permitted Use” has the meaning given to it in Section 13.1;

 

 

 

 

(jj) “Person” means an individual, a corporation, a partnership, a trustee or
any unincorporated organization and words importing persons have similar
meaning;

 

 

 

 

(kk) “Pivot IP” means the IP of Pivot set forth in Schedule “C” and disclosed to
the JVC, for use by the JVC for the Project and the development of the JVCIP and
JVCIPD, and subject to the terms and conditions of this Agreement, anything else
that Pivot provides to the JVC for the Project that is marked, or is otherwise
identified, by Pivot as being Pivot IP;

 

 

 

 

(ll) “Pivot Cartagena IP Use” has the meaning given to it in Section 14.4(a)(i);

 

 

 

 

(mm) “Pivot JVCIP Use” has the meaning given to it in Section 14.4(a)(i);

 

 

 

 

(nn) “Prime Rate” means the rate per annum announced, from time to time, by the
Bank of Montreal as its prime rate and used by that bank as a reference rate for
commercial loans in Canadian dollars in Canada;

 

 

 

 

(oo) “Project” means the development of the IP Products;

 

 

 

 

(pp) “Proportionate Interest” means, with respect to:

 

 

 

 

(i) Pivot - an undivided fifty percent (50%) interest as tenants in common in
the Project, the JVC, the JVCIP and the JVCIPD;

 

 

 

 

(ii) Cartagena - an undivided fifty percent (50%) interest as tenants in common
in the Project, the JVC, the JVCIP and the JVCIPD;

 

 

 

 

(qq) “Recipient” has the meaning given to it in Section 1.1(i);

 

 

 

 

(rr) “Revenues” means the gross revenues, if any, on a cash basis received by
the JVC in relation to the Project or any Work;

 

 

 

 

(ss) “Required Cartagena IP” has the meaning given to it in Section 14.4(a)(ii);

 

 

 

 

(tt) “Required Pivot IP” has the meaning given to it in Section 14.4(a)(ii);

 

 

 

 

(uu) “Service Agreement” means the Service Agreement to be entered into between
the JVC and the Service Provider.

 

 

 

 

(vv) “Service Provider” means Pivot or its Affiliate, as determined by the Board
of Directors in accordance with Section 6.2;



 



  6

   



  



 

(ww) “Subsidiary” in relation to a body corporate wherever incorporated (the
holding body corporate), means any other body corporate in which the holding
body corporate (or a Person acting on its behalf) directly or indirectly holds
or Controls either:



  



 

(i) a majority of the voting rights exercisable at meetings of the body
corporate at which a majority of the members of the board of directors are
elected; or

 

 

 

 

(ii) the right to appoint or remove directors having a majority of the voting
rights exercisable at meetings of the board of directors of the body corporate,



  

and any body corporate which is a Subsidiary of another body corporate is also a
Subsidiary of that body corporate’s holding body corporate. Unless the context
otherwise requires, the application of the definition of Subsidiary to any body
corporate at any time shall apply to that body corporate as it is at that time.

 



 

(xx) “Valuer” means the person appointed in accordance with Section 11.1

 

 

 

 

(yy) “Work” means the work, services and materials to be done, performed or
provided by or on behalf of the JVC in the development of or in relation to the
IP Products.



  

1.2 Preamble Incorporated

 

The Participants agree that the Preamble to this Agreement is incorporated into
and forms part of this Agreement.

 

1.3 Governing Law and Submission to Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Quebec and the federal laws of Canada applicable therein and,
subject to the dispute resolution provisions set forth in ARTICLE 16 hereto, the
parties hereto hereby submit and attorn to the jurisdiction of the Courts in the
Province of Quebec. The parties agree that any litigation between the parties
which arises pursuant to or in connection with this Agreement, or any of its
provisions, shall be referred to the Courts in the Province of Quebec and shall
not be referred to the Courts of any other jurisdiction.

 

1.4 Severability

 

Every provision of this Agreement is intended to be severable. If any term or
provision hereof or portion thereof, or the application thereof to any Person or
circumstance, shall, to any extent, be invalid or unenforceable for any reason
whatsoever, the remainder of this Agreement or the application of such provision
or portion thereof to any other Person or circumstance shall not be affected
thereby and each provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 



  7

   



  

1.5 Time of the Essence

 

Time shall be of the essence of this Agreement.

 

1.6 Headings

 

The Section headings are inserted for convenience of reference only and shall
not affect the interpretation of this Agreement.

 

1.7 Singular, Plural and Gender

 

Wherever the singular, plural, masculine, feminine or neuter is used throughout
this Agreement the same shall be construed as meaning the singular, plural,
masculine, feminine, neuter, body politic or body corporate where the facts or
context so requires.

 

1.8 Entire Agreement

 

This Agreement constitutes the entire agreement between the Participants
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Participants and there are no warranties,
representations or other agreements between the Participants in connection with
the subject matter hereof except as specifically set forth herein. No
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the Participant to be bound thereby.

 

1.9 Contra Proferentem Not Applicable

 

The Participants acknowledge having participated fully in the preparation of
this Agreement and agree that the principle of contra proferentem shall not
apply with respect to this Agreement to either Participant.

 

ARTICLE 2

REPRESENTATIONS

 

2.1 Representations by Pivot

 

Pivot hereby represents and warrants to Cartagena as follows:

 



 

(a) Pivot has been duly organized and is validly subsisting under the laws of
the Province of British Columbia with full power and capacity to own its own
property, to give and perform the covenants, representations, indemnities,
warranties, and undertakings required of it by this Agreement and to carry on
the business which it carries on;

 

 

 

 

(b) neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby or thereby shall constitute a breach of or
default under any contract or instrument to which Pivot is a party or by which
it may be bound, nor shall it result in the acceleration in the time of
performance of any obligation under any such contract or instrument, nor would
it result in the creation of a new lien or encumbrance upon any of Pivot’s
assets including, without limitation, Pivot’s interest in the JVC;

 

 

 

 

(c) Pivot has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement; and

 

 

 

 

(d) this Agreement constitutes a valid and binding obligation of Pivot,
enforceable against it in accordance with its terms.



 



  8

   



  

2.2 Representations by Cartagena

 

Cartagena represents and warrants to Pivot as follows:

 



 

(a) Cartagena has been duly incorporated and organized and is validly
subsisting, under the laws of the Province of Quebec, with full power and
capacity to own its own property, to give and perform the covenants,
representations, indemnities, warranties, and undertakings required of it by
this Agreement and to carry on the business which it carries on;

 

 

 

 

(b) neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby or thereby shall constitute a breach of or
default under any contract or instrument to which Cartagena is a party or by
which it may be bound, nor shall it result in the acceleration in the time of
performance of any obligation under any such contract or instrument, nor would
it result in the creation of a new lien or encumbrance upon any of Cartagena’s
assets including, without limitation, Cartagena’s interest in the JVC;

 

 

 

 

(c) Cartagena has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement; and

 

 

 

 

(d) this Agreement constitutes a valid and binding obligation of Cartagena,
enforceable against it in accordance with its terms.



 

ARTICLE 3

FORMATION AND PURPOSE

 

3.1 Formation of JVC

 

The Participants hereby agree to form the JVC on the terms set forth in this
Agreement.

 

3.2 Name of JVC

 

The name of the JVC shall be “Pivot-Cartagena Joint Venture Corporation” and the
Project and the business of the JVC shall be conducted solely under that name
and all of the JVC’s assets shall be held under that name. The Participants
further agree to mutually elect another name for the JVC should the name
“Pivot-Cartagena Joint Venture Corporation” be refused or become otherwise
unavailable.

 

3.3 Purpose and Scope of JVC

 

The JVC’s purpose is limited to developing the Project pursuant to the terms of
this Agreement. Except as otherwise agreed in writing by the Participants, no
other project shall be undertaken by the Participants through this JVC. This
Agreement shall not prohibit or restrict a Participant from undertaking and
performing, for its own account or with any other Person, any work, provided
such work is not related to the Project in any way whatsoever.

 



  9

   



 

3.4 Not a Partnership; No Agency; No Fiduciary Duty

 

The Participants hereby disclaim any intention to create a partnership or other
fiduciary relationship between the Participants and nothing in this Agreement
shall constitute the Participants as partners of each other or, except as
expressly set forth in this Agreement, constitute a Participant as the agent of
the other. Except as otherwise expressly and specifically provided in this
Agreement, neither Participant shall be, or by reason of any provision herein
contained be deemed to be, the agent or legal representative of the other,
whether for purposes of this Agreement or otherwise, nor shall either
Participant owe a fiduciary duty to the other nor have any power or authority to
act for or assume any obligations or responsibility on behalf of the other
Participant.

 

3.5 Composition of JVC

 



 

(a) The authorized share capital of the JVC shall consist of 100 Class A shares.

 

 

 

 

(b) The articles and bylaws of the JVC shall be in substantially the form set
out in Schedule “D” hereto.

 

 

 

 

(c) The Board of Directors shall be appointed in accordance with Section 6.1 of
this Agreement.



  

ARTICLE 4

CAPITAL CONTRIBUTIONS, GUARANTEES AND DISTRIBUTION

 

4.1 Capital and Asset Contributions

 



 

 



  



 



 

 

 

  



 

 

 

 

 

 

 

 

 



  



 



 



 



 



 

 

 

 

 

 

 

 

 



  

4.2 Annual Budget

 

The Board of Directors shall approve an annual work program and budget for each
year (the “Annual Budget”) not less than one hundred and twenty (120) days prior
to the commencement of the year to which such annual work program applies,
provided however in the first year or portion thereof the annual work program
and budget shall be approved as soon as reasonably possible. The annual work
program and budget approved shall contain reasonable detail to reflect the
estimated Work and expenditures for each month of the year.

 

The Board of Directors may prepare and approve supplemental or revised work
programs and budgets at any time and from time to time as the Board of
Directors, in the exercise of its best judgment, deems necessary; provided,
however, that such revised budgets do not exceed the approved Annual Budget for
such year. The Board of Directors shall prepare the above described revised work
programs and budgets in reasonable detail to reflect the estimated Work and
expenditures for each month of the year.

 



  10

   



 

4.3 Finance of the JVC

 



 

(a) The Participants envisage that the JVC shall be self-financed from the cash
flow of the Project and any cash contribution made by either party.

 

 

 

 

(b) The Participants agree that, if it requires any additional finance, the JVC
shall be financed, so far as practicable, from external funding sources and on
terms to be agreed between the Board of Directors, the Participants and any
relevant third parties and that any security required in relation to such
external funding shall, if possible, be provided by the JVC.

 

 

 

 

(c) There is no obligation on the Participants to provide any further finance to
the JVC, but, if they do so, the Participants shall each provide the same amount
on the same terms unless they agree otherwise in writing.

 

 

 

 

(d) Any advance of monies to the JVC by any Participant in excess of the amounts
provided for in this Agreement or subsequently agreed to by the Board of
Directors will be deemed a debt due from the JVC rather than an increase in
Capital Contribution of the Participant. This liability will be repaid with
interest at such rates and times to be determined by the Board of Directors.
This liability will not entitle the lending Participant to a greater voting
power. Such liabilities may have preference or priority over any other payments
to the Participants as may be determined by the Board of Directors.



  

4.4 Excess Funded Amount

 

If a Participant (the “Non‑Contributing Participant”) fails to advance monies
when required pursuant to Sections 4.1, 4.2 or 4.3, then the other Participant
(the “Contributing Participant”) shall be entitled, but not obligated, to
contribute on behalf of the Non‑Contributing Participant all or any part of the
amount in default (any amount so contributed, an “Excess Funded Amount”). Any
Excess Funded Amount shall be payable by the Non‑Contributing Participant to the
Contributing Participant on demand together with compound interest at a per
annum rate equal to the Prime Rate of interest plus two (2%) percent in excess
of the Prime Rate calculated monthly from the date of advance of the Excess
Funded Amount to the date of its repayment. The Non‑Contributing Participant
hereby grants an irrevocable, unconditional and absolute assignment of and
charge to the Contributing Participant on its Proportionate Interest in the Net
Cash Flow and its interest in the JVCIP and JVCIPD to secure repayment of such
Excess Funded Amount plus interest as aforesaid. The Non‑Contributing
Participant hereby authorizes the Board of Directors to pay all of its
Proportionate Interest in the Net Cash Flow to the Contributing Participant, to
be applied firstly against interest and secondly in reduction of the principal
amount of the Excess Funded Amount until the Excess Funded Amount plus interest
has been paid in full. If the Excess Funded Amount plus interest has not been
paid in full within thirty (30) days of the date of demand to the Contributing
Participant, then the Non‑Contributing Participant shall be deemed to be in
Default under this Agreement.

 



  11

   



 

4.5 Dispute as to Financing

 

Any dispute between the Participants as to the amount of any contribution,
advance or retention made or required to be made, the rate or calculation of any
interest or the granting of any charge contemplated by this ARTICLE 4, shall be
resolved by the Board of Directors at the request of either Participant.

 

4.6 Proportionate Interest

 

Except as otherwise provided in this Agreement, the interests of the
Participants in the JVC’s assets and Revenues and their obligations with respect
to the JVC’s liabilities and the JVC Costs shall be equal to their respective
Proportionate Interests. Each of the Participants shall assume and bear
severally and not jointly or jointly and severally the JVC’s obligations and
liabilities, including any losses that the JVC may sustain, in proportion to the
Participant’s Proportionate Interest, save that any liability or obligation
incurred by a Participant without the Board of Directors’s approval or as
otherwise provided in this Agreement will be the sole liability or obligation of
that Participant, without any right to contribution from or indemnity by the
other Participant. Each Participant will indemnify and hold harmless the other
Participant from and against all costs, claims, demands and any liability
whatsoever arising out of or related to a breach of this provision. The
provisions of this paragraph will survive any termination of this Agreement.

 

4.7 Capital Assets

 

The Board of Directors must approve the purchase, rent or lease of any items of
a capital nature which are required by the Participants for the performance of
the Work, and the cost of such capital items shall be charged to the
Participants in accordance with their respective Participating Interests.

 

4.8 Net Cash Flow

 

Net Cash Flow means that amount, if any, computed in respect of each of the
JVC’s fiscal quarters, by which:

 



 

(a) the aggregate of:



  



 

(i) the gross Revenues received by the JVC in the fiscal quarter, if any; and

 

 

 

 

(ii) the amount of the reserves, if any, carried forward by the JVC from the
previous fiscal quarter;



  



 

(b) exceeds the aggregate of (but without duplication of any amount deducted in
determining the aggregate referred to in subsection (a) above);



  



 

(i) the amounts paid in the fiscal quarter in respect of JVC Costs; and

 

 

 

 

(ii) a reasonable reserve for operation of the JVC for the ensuing fiscal
periods as established by the Board of Directors.



  

  12

   



 

4.9 Distribution of Net Cash Flow

 

Within thirty (30) days after the close of each of the JVC’s fiscal quarters or
as otherwise determined by Board, the Net Cash Flow, if any, for the preceding
quarter shall be distributed to the Participants by way of dividend or as
otherwise determined by the Board in accordance with their Proportionate
Interests but any such distribution shall be subject to any redirection of
proceeds provided for pursuant to any assignments and charges granted under
Section 4.4. In the event of any dispute between the Participants as to
availability, application or distribution of monies pursuant to this Section, or
as to the calculation of the amount of monies available for distribution, such
dispute shall be resolved by the Board of Directors.

 

ARTICLE 5

SERVICE AGREEMENT

 

5.1 Service Agreement

 

On the execution of this Agreement, the JVC shall enter into a service agreement
(the “Service Agreement”) with the Service Provider substantially in the form in
Schedule “E”. On a monthly basis, the Service Provider shall invoice the JVC for
services performed pursuant to the Service Agreement.

 

ARTICLE 6

MANAGEMENT AND BOARD OF DIRECTORS OF JVC

 

6.1 Board of Directors

 



 

(a) The JVC’s affairs shall be managed and all decisions and determinations of
the Participants with respect to the JVC shall be made by a Board of Directors.
Except where expressly provided to the contrary in this Agreement, all decisions
with respect to the management and control of the JVC that are approved by the
Board of Directors shall be binding on the JVC. The Board of Directors shall
consist of four (4) members, two (2) members appointed by Pivot and two (2)
members appointed by Cartegena. Each Participant may, at any time and from time
to time, by written notice to the other, replace its representative members on
the Board of Directors and any representatives so replaced shall be deemed to
have resigned from the Board of Directors on the giving of such notice;

 

 

 

 

 

(b) Pivot hereby appoints as its initial representatives to the Board of
Directors the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  



 

(c) Cartagena hereby appoints as its initial representatives to the Board of
Directors the following:



 

 

 

 

 

 

 

 

 

 

 

 



  13

   



  



 

(d) Meetings of the Board of Directors shall be held at such place as may be
approved by the Board of Directors and held at such intervals as determined by
the Board of Directors. Notice of each meeting shall be deemed to have been
given to each member if not less than seven (7) days prior thereto notice of the
meeting has been given to the Participants in the manner provided in this
Agreement; provided that no notice of a meeting shall be necessary if all
members of the Board of Directors are present and waive notice thereof or if
those absent waive notice of the meeting or otherwise consent to the holding
thereof;

 

 

 

 

(e) The secretary of the Board of Directors meeting shall take minutes of that
meeting and circulate copies thereof to each representative within a reasonable
time following the termination of the meeting, and in any event no later than
the time of delivery of the notice of the next following meeting of the Board of
Directors;

 

 

 

 

(f) Each Participant shall bear the expenses incurred by its representative and
alternate representative in attending meetings of the Board of Directors;

 

 

 

 

(g) The Board of Directors may, by agreement of the representatives of all the
Participants, establish such other rules of procedure, not inconsistent with
this Agreement, as the Board of Directors deems fit;

 

 

 

 

(h) Two (2) members of the Board of Directors shall constitute a quorum for all
decisions and determinations at any meeting of the Board of Directors, provided
that at least one (1) Board of Director member of Pivot is present (or deemed to
be present) and one (1) Board of Director member of Cartagena is present (or
deemed to be present) at the meeting. Each Participant as represented by its
members of the Board of Directors shall be entitled to one (1) vote in respect
of each decision requested of the Board of Directors notwithstanding the number
of members present at any Board of Directors meeting. If no quorum is present
within half an hour after the appointed commencement time for a meeting, the
meeting will be adjourned to the same place and time on the first business day
one week hence;

 

 

 

 

(i) If the Board of Directors agrees unanimously, a member of the Board of
Directors may participate in a meeting of the Board of Directors by means of
telephone or other communications facilities so long as such telephone or other
communications facilities permit all persons participating in the meeting to
hear each other, then the Member participating in such a meeting by such means
is deemed to be present at the meeting for all purposes of this Agreement; and

 

 

 

 

(j) The members of the Board of Directors shall not be required to devote their
full time to the JV’s business but only such time as shall reasonably be
necessary to perform their duties hereunder.



 



  14

   



 

6.2 Deadlock.

 



 

(a) There is a deadlock if a resolution is proposed at a properly convened
meeting of the shareholders of the JVC or of the Board, and one of the following
applies:



  



 

(i) there is no quorum at the meeting and no quorum at the meeting when it is
reconvened following an adjournment;

 

 

 

 

(ii) at a meeting of the Board of Directors, of the directors present, all
directors approved by Pivot or all directors approved by Cartagena vote against
or abstain from voting on the resolution (unless one of their number proposed
the resolution); or

 

 

 

 

(iii) at a meeting of the shareholders of the JVC, Pivot or Cartagena vote
against or abstain from voting on the resolution (unless one of their number
proposed the resolution).



  



 

(b) There is no deadlock if a meeting, or adjourned meeting, is inquorate
because the Person who proposed the resolution does not attend.

 

 

 

 

(c) Either Participant may within 28 days of the meeting at which the deadlock
arises serve notice on the other party (a “Deadlock Notice”):



 



 

(i) stating that, in its opinion, a deadlock has occurred; and

 

 

 

 

(ii) identifying the matter giving rise to the deadlock.



  



 

(d) The Participants shall, on the date of service of the Deadlock Notice, refer
the matter giving rise to the deadlock to the chair of each Participant for
resolution.

 

 

 

 

(e) If a deadlock occurs before the first anniversary of this Agreement and
cannot be resolved in accordance with Section 6.2(d) within 14 days from the
date the deadlock matter is referred to the chair under Section 6.2(d), either
party may transfer its shares in accordance with Section 6.3 at a price
determined by a Valuer to be FMV for the shares in accordance with Section 11.1
(except that, for the purposes of Section 11.1, the date of sale is the date the
deadlock occurred).



  

6.3 Resolution of Deadlock.

 



 

(a) A “Deadlock Resolution Notice” is a notice served by one party (other than
the JVC) on the other party in which the server offers, at the price for each
share specified in the notice (in cash and not on deferred terms), either to
sell all its shares in the JVC to the recipient of the notice (not including the
JVC) or to buy all the recipient’s shares in the JVC (but not both).

 

 

 

 

(b) A Deadlock Resolution Notice, may not be:



  



 

(i) revoked; and

 

 

 

 

(ii) served before the first anniversary of the date of this Agreement.



 



  15

   



  



 

(c) If the Participants are unable to resolve a deadlock within 14 days from the
date the deadlock matter is referred to the chair under Section 6.2(d), then
either party may, within 28 days of the expiry of the 14 day period, serve a
Deadlock Resolution Notice on the other party.

 

 

 

 

(d) The recipient of a Deadlock Resolution Notice may choose to do either of the
following, at the price for each share specified in the Deadlock Resolution
Notice, by serving a counter-notice within 28 days of receiving the Deadlock
Resolution Notice:



  



 

(i) buy all the shares in the JVC of the server of the Deadlock Resolution
Notice; or

 

 

 

 

(ii) sell all its shares in the JVC to the server of the Deadlock Resolution
Notice.



  



 

(e) If no counter-notice is served within the period of 28 days available, the
recipient of the Deadlock Resolution Notice is deemed to have accepted the offer
in the Deadlock Resolution Notice at the expiry of that period.

 

 

 

 

(f) The service of a counter-notice, or deemed acceptance of the Deadlock
Resolution Notice, shall bind the parties to buy and sell the shares (as the
case may be) on the terms set out in Section 10.2.

 

 

 

 

(g) If each party (other than the JVC) serves a Deadlock Resolution Notice under
Section 6.2(c), only the first Deadlock Resolution Notice to be served shall be
effective.

 

 

 

 

(h) References in this Section 6.3 to shares held by a party in the JVC are to
all the shares in the JVC held by that party and not to only some of those
shares.



  

6.4 Major Decisions

 

No act shall be taken, sum expended, decision made or obligation incurred by the
JVC with respect to any matter within the scope of the major decisions
enumerated below without the Board of Directors’ unanimous approval:

 



 

(a) accepting a commitment for JVC financing;

 

 

 

 

(b) sale or other transfer or allowing Encumbrances on the JVC’s assets;

 

 

 

 

(c) other than as provided for in Section 4.8, determining whether distributions
should be made to the Participants;

 

 

 

 

(d) making any expenditure or incurring any obligation by or on behalf of the
JVC, including without limitation, the acquisition, rent, lease or disposition
of assets of a capital nature, except for expenditures made and obligations
incurred pursuant to and specifically set forth in the Annual Budget;

 

 

 

 

(e) establishing the rental rates for any equipment owned from Pivot or
Cartagena and utilized by the Participants in respect of the Project;



 



  16

   



  



 

(f) commencement or continuation of any legal action relating to the JVC;

 

 

 

 

(g) determining the identity of the Service Provider (which is to be Pivot or
one of its Affiliates); and

 

 

 

 

(h) any other decision or action which shall or may affect materially the JVC or
its assets or operations.



  

6.5 Decisions Not Subject to Arbitration

 



 

(a) No act shall be taken, sum expended, decision made or obligation incurred by
the JVC with respect to the following without the Board of Directors’ unanimous
approval:



  



 

(i) the amount or terms of the Participants’ Contributions;

 

 

 

 

(ii) the Annual Budget;

 

 

 

 

(iii) an Additional Cash Call; and

 

 

 

 

(iv) determining whether to proceed with commercialization as per ARTICLE 16.



  



 

(b) Any failure to reach unanimity in respect of a decision referred to in this
Section shall be referred to the chief executive officer of each Participant, or
his respective designee, who shall seek to resolve the dispute through good
faith negotiation. If the dispute has not been resolved within ninety (90) days,
then the parties shall take steps to terminate this agreement mutually pursuant
to Section 14.2. For greater certainty, a lack of unanimity in regards to any
decision to be made pursuant to this Section 6.5 is not a Dispute for the
purposes of ARTICLE 16 and is not subject to the arbitration provisions set out
therein.



  

6.6 Additional Board of Directors Responsibilities

 

Without limiting any other specific provision of this Agreement or the
generality of Section 6.1, the Board of Directors shall:

 



 

(a) approve the basis on which, within the framework of ARTICLE 8, Work is to be
assigned to the Participants;

 

 

 

 

(b) review the JVC’s monthly performance against the Annual Budget; and

 

 

 

 

(c) determine any efforts to be used to obtain a license to use, acquire or have
developed any IP required by the JVC pursuant to Section 12.3.



  

6.7 Board of Directors Decisions

 

All decisions of the Board of Directors shall be made in good faith and in the
JVC’s best interests. All decisions of the Board of Directors made pursuant to
Section 6.5 shall be final and binding on the Participants. All other decisions
of the Board of Directors shall be final and binding on the Participants, save
and except where one of the Participants considers that a Major Decision has not
been made in good faith and in the JVC’s best interests, in which case that
decision may be referred to and shall be resolved by arbitration in the manner
provided in ARTICLE 16.

 



  17

   



 

6.8 Limitation of Liability

 

No member of the Board of Directors and no Participant shall be liable for the
acts, omissions, receipts, neglects or defaults of any other member of the Board
of Directors or for any loss, damage or expense of any Person through the
insufficiency or deficiency of title to any property acquired by order of the
Participants or for the insufficiency or deficiency of any security in or upon
which any of the monies of the Participants shall be invested or for any loss or
damage arising from the bankruptcy, insolvency, or tortious act of any Person
with whom any monies, securities or effects of the Participants shall be
deposited or for any loss occasioned by any error of judgment or oversight on
the part of any member of the Board of Directors , or for any loss, damage or
misfortune whatever which may happen in the execution of the duties of the Board
of Directors member or in relation thereto unless the same shall happen through
the wilful misconduct, fraud, gross negligence, or bad faith of such Board of
Directors member.

 

6.9 Indemnity

 

Every Board of Directors member and his or her respective heirs, executors and
administrators and the estate and effects of each shall, from time to time and
at all times, be indemnified and saved harmless by the JVC from and against:

 



 

(a) all liabilities, costs, charges and expenses (including costs, on a
solicitor‑and‑his-own client, full‑indemnity basis) whatsoever that any Board of
Directors member sustains or incurs in or about any action, suit or proceeding
that is brought, commenced or prosecuted against that Board of Directors member
for or in respect of any act, deed, matter or thing whatsoever made, committed,
done or permitted by such Board of Directors member to be done in or about the
lawful execution of the duties of the office of the Board of Directors member or
alleged to be so done; and

 

 

 

 

(b) all liabilities, other costs, charges or expenses which are approved by the
Board of Directors that any Board of Directors member sustains or incurs in or
about or in relation to the JVC’s affairs; except such liabilities, costs,
charges or expenses as are occasioned by the wilful misconduct, fraud, gross
negligence, or bad faith of the Board of Directors member.



  

6.10 Banking

 

The JVC shall maintain a bank account (the “JVC Account”) in such location(s) as
shall be designated, at any time and from time to time, by the Board of
Directors. Until otherwise so designated, the location of the JVC Account shall
be located in the province as determined by the Board of Directors. Signing
authority over the JVC Account shall be determined by the Board of Directors at
any time and from time to time. JVC funds shall not be commingled with those of
the Participants.

 



  18

   



  

6.11 Auditors

 

The JVC shall employ such auditors or accounting advisors and solicitors as the
Board of Directors shall approve, at any time and from time to time.

 

6.12 Fiscal Year

 

The JVC’s fiscal year (the “Fiscal Year”) shall be the year ended January 31.

 

6.13 Taxes

 



 

(a) Each Participant shall be solely responsible for any income taxes, fees or
other charges levied or imposed by any taxing authority directly on it in
respect of its revenues from, or its share of any profits of or distribution by,
the JVC, it being understood that any taxes, fees, or charges levied or imposed
on the JVC itself shall be treated as a JVC Cost.

 

 

 

 

(b) Any Provincial Sales Tax paid by a Participant in the course of the JVC
shall be deemed to be a JVC Cost.



  

6.14 Accounting and Records

 



 

(a) The JVC, as a JVC Cost, shall maintain adequate books of account, at the
offices of the Service Provider, in accordance with applicable generally
accepted accounting principles consistently applied and such books of account
may be examined by either Participant or their agents at any and all reasonable
times. One uniform accounting system shall be employed for all books of account
and the books of account shall truly and correctly reflect all transactions
affecting the JVC and shall further reflect adequate systems of internal control
maintained by the JVC. Reports of the financial condition of the JVC and the
progress of all Projects shall be made to each Participant monthly and at such
other times as may be requested reasonably.

 

 

 

 

(b) An audit of or review engagement report, if deemed required by the Board of
Directors, with respect to the JVC’s books and records and a report thereon
shall be made as a JVC Cost to the Board of Directors and each Participant as
soon as practicable following the close of the JVC’s fiscal years by an
independent firm of chartered accountants as may be approved by the Board of
Directors. Such reports shall properly disclose the JVC’s financial condition
and operations.

 

 

 

 

(c) Any Participant which claims reimbursement of JVC Costs or the cost of that
portion of the Work performed by the Participant shall disclose and make
available to the other Participant and to the auditor or accounting advisor of
the JVC all books of account and accounting records and other documentation
reasonably required to substantiate its claim.

 

 

 

 

(d) The records and documentation shall be preserved in good order until the
final accounting and settlement prescribed in Section 14.3 has been completed.
Except as provided in Section 6.14, nothing in this Agreement shall be construed
to give any Participant the right to examine or compel the disclosure of any
books of account or other records of the other Participant or any information
contained therein.



  



  19

   



 

6.15 Insurance

 

The JVC shall obtain and maintain comprehensive general liability (bodily injury
and property damage) and such other insurance coverage with such carriers and
for such limits as may be determined by the Board of Directors. The insurance
shall name the JVC as the insured. Each Participant shall waive or cause to be
waived any rights of subrogation against the other Participant with respect to
any insured loss arising out of or related to JVC Work, except that the
Participants shall retain their accrued rights of contribution against the other
Participant under this Agreement.

 

6.16 No Partition

 

No Participant shall make an application to the court nor commence any action
for the partition or sale of the JVC’s assets except in accordance with the
provisions hereof.

 

ARTICLE 7

JVC ACCOUNT

 

7.1 Operation of JVC Account

 



 

(a) The Board of Directors shall deposit into the JVC Account all Capital
Contributions as well as all Revenues received in respect of the Project and/or
any Work performed by the JVC.

 

 

 

 

(b) The Board of Directors shall arrange for payment from the JVC Account with
respect to the Project and in the following order:



  



 

(i) JVC Costs as and when such amounts become payable by the JVC;

 

 

 

 

(ii) amounts due to the Participants in repayment of loans or advances made by
them to the JVC or its benefit; and

 

 

 

 

(iii) distribution of Net Cash Flow, if any.



  

ARTICLE 8

JVC TRANSACTIONS WITH THE PARTICIPANTS

 

8.1 Payments to Participants

 

Except as may be expressly provided for herein or hereafter approved by the
Board of Directors, no payment shall be made from the JVC’s funds to a
Participant or its member, director, officer or employee for the services of any
such Person hereunder in connection with the JVC.

 

8.2 Assignment of Personnel

 

At the Board of Directors’s direction, Participants may assign personnel from
their respective organizations to perform certain Participant Personnel Work.
The employer of such personnel shall be entitled to invoice the JVC monthly for
the respective cost of all personnel dedicated to the Project. Invoiced rates
for such Participant Personnel Work shall be approved by the Board of Directors.
All such personnel shall undertake to the JVC in their employment on the Project
to act with a view to the JVC’s best interests.

 



  20

   



 

8.3 Performance of Work by Participants

 

Any Participant assigned Work pursuant to Section 8.2 agrees to perform and
discharge, with respect to such assigned Work, all of its duties and obligations
in a timely manner, honestly and in good faith and in connection therewith shall
exercise the degree of care, diligence and skill that a reasonably prudent
contractor would exercise in comparable circumstances and each Participant
assigned Work agrees:

 



 

(a) to carry out such Work in compliance with all applicable statutes,
regulations, ordinances and by‑laws, the provisions of notices and reports,
confidentiality and security precautions, insurance and indemnities in favour of
the JVC;

 

 

 

 

(b) to maintain, for review by the JVC, appropriate records with respect to the
performance of the Work by the Participant; and

 

 

 

 

(c) to obtain and maintain such public liability and property damage insurance
as may be required with respect to such Work, with the JVC as the named insured.



  

8.4 Independent Contractor

 

A Participant performing assigned Work shall be an independent contractor and
nothing in this Agreement creates an employer‑employee relationship between a
Participant performing assigned Work and the other Participant.

 

8.5 Scientific Research and Experimental Tax Credits

 

Any credits for scientific research and experimental development (as that term
is defined in the Income Tax Act (Canada)) which the JVC may claim in respect of
the Project and/or any Work performed will be allocated between the Participants
in accordance with their Proportionate Interests.

 

ARTICLE 9

TRANSFER OF SHARES

 

9.1 Transfer of Shares.

 



 

(a) No party shall create any Encumbrance over, transfer or otherwise dispose of
or give any Person any rights in or over any share or interest in any share in
the JVC unless it is permitted or required to do so under this Agreement and
carried out in accordance with the terms of this Agreement.

 

 

 

 

(b) A party may do anything prohibited by this Section 9.1 if the other party
and the JVC have consented to it in writing.

 

 

 

 

(c) A party may transfer all its shares in the JVC to a member of its Group
without following the steps in this Section 9.1 if, at the time of the transfer
and in relation to all the shares being transferred, the transferring party:



 



  21

   



 



 

(i) ensures that the transferee executes a joinder agreement agreeing to be
bound by this Agreement as if it were a party to this Agreement; and

 

 

 

 

(ii) guarantees all the obligations and any liabilities of the transferee under
the Agreement.



  



 

(d) A party may transfer all of its shares in the JVC to any Person for cash and
not on deferred terms if that party follows the steps in this Section 9.1.

 

 

 

 

(e) The party (the “Seller”) wishing to transfer its shares (the “Sale Shares”)
must give an irrevocable notice in writing (the “Transfer Notice”) to the other
party (the “Continuing Shareholder”) giving details of the proposed transfer
including:



 



 

(i) if it wishes to sell the Sale Shares to a third party, the name of the
proposed buyer; and

 

 

 

 

(ii) the price (in cash) at which it wishes to transfer the Sale Shares (the
“Proposed Sale Price”).



  



 

(f) If the Continuing Shareholder gives notice to the Seller within 14 days of
receiving the Transfer Notice that it wishes to buy all the Seller’s shares in
the JVC, the Continuing Shareholder shall have the right to do so at the
Proposed Sale Price.

 

 

 

 

(g) The Continuing Shareholder is bound to buy all the Seller’s Sale Shares when
it gives notice to the Seller that it wishes to do so under Section 9.1(f). The
sale and purchase of the Sale Shares shall take place on the terms set out in
Section 10.2.

 

 

 

 

(h) If, at the expiry of the period specified in Section 9.1(f), the Continuing
Shareholder has not notified the Seller that it wants to buy the Sale Shares,
the Seller may transfer all its Sale Shares to the buyer identified in the
Transfer Notice at a price not less than the Proposed Sale Price, provided that
it does so within two months of the expiry of the period specified in Section
9.1(f).

 

 

 

 

(i) Each party undertakes (in respect of the shares that it holds) to give, and
to use its reasonable efforts to ensure that shareholders in its Group give, the
approvals required for any transfer of shares made in accordance with this
Agreement or the JVC’s articles (as the case may be).

 

 

 

 

(j) The Seller shall ensure that any buyer of the Sale Shares who is not a party
to this Agreement shall execute a joinder agreement at the closing of the sale
and purchase of the Sale Shares, agreeing to be bound by this Agreement as if it
were a party to it.

 

 

 

 

(k) References in this Section 9.1 to shares held by a party in the JVC are to
all the shares in the JVC held by that party and any members of its Group, and
not to only some of those shares.



 



  22

   



 

ARTICLE 10

COMPULSORY TRANSFER AND CLOSING

 

10.1 Compulsory Transfers.

 



 

(a) If anything referred to in this Section 10.1 happens to a party it is a
“Compulsory Transfer Event” in respect of that party and the provisions of this
Section 10.1 and ARTICLE 11 shall apply:



 



 

(i) the party is unable to pay its debts as they become due or is otherwise
insolvent within the meaning of Bankruptcy and Insolvency Act (Canada) or the
bankruptcy or insolvency legislation applicable to that party;

 

 

 

 

(ii) a step is taken to initiate any process by or under which:



  



 

A. the ability of the creditors of the party to take any action to enforce their
debts is suspended, restricted or prevented;

 

 

 

 

B. some or all of the creditors of the party accept, by agreement or in
pursuance of a court order, an amount of less than the sums owing to them in
satisfaction of those sums with a view to preventing the liquidation of assets
of the party;

 

 

 

 

C. a Person is appointed to manage the affairs, business and assets of the party
on behalf of the party’s creditors; or

 

 

 

 

D. the holder of a charge over assets of the party is appointed to control the
business and assets of the party.



  



 

(iii) a process has been instituted that could lead to the party being
liquidated or dissolved and its assets being distributed among the party’s
creditors or shareholders;

 

 

 

 

(iv) A Change of Control of the party, although in the case of a transferee
under Section 9.1(c) that ceases to be a member of the original shareholder’s
Group, it shall transfer the shares back to the original shareholder from whom
it received those shares or to another member of such original shareholder’s
Group without being required to serve, or being deemed to have served, a
Compulsory Transfer Notice in respect of its shares; or

 

 

 

 

(v) the party commits a material or persistent breach of this Agreement which if
capable of remedy has not been so remedied within 15 Business Days of the other
party requiring such remedy.



  



 

(b) If a Compulsory Transfer Event happens to a party (in this Section 10.1, the
“Seller”), it shall give notice of it to the other party (in this Section 10.1,
the “Buyer”) as soon as possible and, if it does not, it is deemed to have given
notice of it on the date on which the Buyer becomes aware of such Compulsory
Transfer Event (the “Compulsory Transfer Notice”).



  



  23

   



 



 

(c) As soon as practicable after service, or deemed service, of the Compulsory
Transfer Notice, the parties shall appoint the Valuer to determine the FMV of
the Seller’s shares in the JVC (the “Sale Shares”) in accordance with Section
11.1.

 

 

 

 

(d) The Buyer has the right, within 21 days of receiving notification of the FMV
determined by the Valuer, to serve a notice on the Seller to buy all the Sale
Shares at FMV.

 

 

 

 

(e) The service of a notice to buy under Section 10.1(d) shall bind the parties
to buy and sell the shares, as the case may be, in accordance with Section 10.2.



  

10.2 Closing the Sale and Purchase of Shares in the JVC.

 



 

(a) Section 10.2 applies only to transfers between the parties under Section 6.3
(Resolution of Deadlock), Section 9.1 (Transfer of Shares) and Section 10.1
(Compulsory Transfers).

 

 

 

 

(b) The sale of shares under this Agreement shall close at the offices of JVC,
or such other location mutually agreed upon in writing by the Participants, on
the tenth Business Day:



 

 

(i) after the deemed acceptance of a Deadlock Resolution Notice under Section
6.3(e) or receipt of a counter-notice to a Deadlock Resolution Notice under
Section 6.3(d);

 

 

 

 

(ii)

after the Continuing Shareholder (having received a Transfer Notice) gives
notice to the Seller that it wishes to buy all the Seller’s shares under Section
9.1; or

 

 

(c) after service of a notice to buy under Section 10.1(d).

 

 

 

 

(d) At closing, the seller of the shares shall:

  



 

(i) transfer the shares free from all Encumbrances in such form as is necessary
for the buyer to establish registered ownership in accordance with applicable
law;

 

 

 

 

(ii) deliver the resignations of any directors appointed or nominated by the
seller to take effect at closing, in each case acknowledging that they have no
claims against the JVC, save at the closing of a transfer of shares made by a
party to another member of its Group under Section 9.1(c);

 

 

 

 

(iii) warrant that it has no right to require the JVC to issue it with any share
capital or other securities and that no Encumbrance affects any unissued shares
or other securities of the JVC;

 

 

 

 

(iv) warrant that it is the beneficial owner of the shares being sold;

 

 

 

 

(v) warrant that no commitment has been given to create an Encumbrance affecting
the shares being sold (or any unissued shares or other securities of the JVC)
and that no Person has claimed any rights in respect thereof; and

 

 

 

 

(vi) undertake to do all it can, at its own cost, to give the buyer the full
registered and beneficial title to the shares.



 



  24

   



  



 

(e) At closing, the buyer shall pay the purchase price by wire transfer or
certified cheque to the seller or its counsel (who is hereby irrevocably
authorized by the seller to receive it).

 

 

 

 

(f) At or before closing, the JVC shall repay any loans made by the seller to
the JVC (together with any interest accrued thereon), and the parties shall use
their commercially reasonable efforts to ensure that the seller is released from
any guarantees, security arrangements and other obligations that it has given in
respect of the JVC.

 

 

 

 

(g) The shares shall be sold with all rights that attach, or may in the future
attach, to them (including, in particular, the right to receive all dividends
and distributions declared, made or paid on or after the events referred to in
Section 10.2(b)(i) and Section 10.2(b)(ii).

 

 

 

 

(h) The buyer is not obliged to complete the purchase of any of the shares being
sold unless the purchase of all the shares being sold is completed
simultaneously.



  

ARTICLE 11

VALUATION

 

11.1 Valuation.

 



 

(a) The parties shall endeavour to agree on the appointment of                
     as the independent valuer and to agree the terms of appointment with the
Valuer.

 

 

 

 

(b) The Valuer shall be requested to determine the FMV within ten Business Days
of his or her appointment and to notify the parties in writing of his
determination.

 

 

 

 

(c) All matters under this Section 11.1 shall be conducted, and the Valuer’s
decision shall be written, in the English language.

 

 

 

 

(d) The “FMV” for any Sale Share shall be the price per share expressed in
Canadian dollars determined by the Valuer on the following bases and
assumptions:



  



 

(i) valuing each of the Sale Shares as a proportion of the total value of all
the issued shares in the capital of the JVC without any premium or discount
being attributable to the percentage of the issued share capital of the JVC
which they represent or for the rights or restrictions applying to the Sale
Shares;

 

 

 

 

(ii) if the JVC is then carrying on business as a going concern, on the
assumption that it will continue to do so;



  



  25

   



 



 

(iii) the sale is to be on arm’s length terms between a willing buyer and a
willing seller, neither under any compulsion to act;

 

 

 

 

(iv) the Sale Shares are sold free of all Encumbrances;

 

 

 

 

(v) the sale is taking place on the date the Valuer was requested to determine
the FMV; and

 

 

 

 

(vi) to take account of any other factors that the Valuer reasonably believes
should be taken into account.



  



 

(e) The parties are entitled to make submissions to the Valuer and will provide
(or procure that the JVC provides) the Valuer with such assistance and documents
as the Valuer reasonably requires for the purpose of reaching a decision,
subject to the Valuer agreeing to give such confidentiality undertakings as the
parties may reasonably require.

 

 

 

 

(f) To the extent not provided for by this Section 11.1, the Valuer may, in his
or her reasonable discretion, determine such other procedures to assist with the
valuation as he or she considers just or appropriate.

 

 

 

 

(g) The Valuer shall act as expert and not as arbitrator and his or her written
determination shall be final and binding on the parties (in the absence of
manifest error or fraud).

 

 

 

 

(h) Each party shall bear its own costs in relation to the reference to the
Valuer. The Valuer’s fees and any costs properly incurred by the Valuer in
arriving at his or her valuation shall be borne by the parties equally or in
such other proportions as the Valuer shall direct.



  

ARTICLE 12

INTELLECTUAL PROPERTY RIGHTS; NON-COMPETITION

 

12.1 PIVOT IP

 

Pivot agrees that the Pivot IP may be used for the purposes of the Project and
the development of the JVCIP and JVCIPD. Any Improvements to the Pivot IP made
during the term of this Agreement will be subsumed automatically within the
Pivot IP, and Cartagena and the JVC hereby assign, cede, set‑aside, grant and
set over (collectively, “Assign (Pivot)”) and agree to Assign (Pivot) to Pivot
all of their right, title and interest that they may have in and to any
Improvements to the Pivot IP.

 

12.2 Reservation of Rights by Pivot

 

No rights, licenses, title or interests are granted by virtue of Section 12.1
nor shall any be implied. Pivot’s (and its Affiliates’ (if applicable))
ownership or other licensable interests in the Pivot IP owned by or licensed to
it or its Affiliates shall continue in full force and effect, including all of
its respective rights and licenses to practice or license the Pivot IP outside
of the JVC, and nothing in this Agreement shall change those interests.
Furthermore, and subject to its obligations under this Agreement, Pivot shall
not be limited or restricted from creating or developing IP outside of this
Agreement.

 



  26

   



 

12.3 CARTAGENA IP

 

Cartagena agrees that the Cartagena IP may be used for the purposes of the
Project and the development of the JVCIP and JVCIPD. Any Improvements to the
Cartagena IP made during the term of this Agreement will be subsumed
automatically within the Cartagena IP, and Pivot and the JVC hereby assign,
cede, set‑aside, grant and set over (collectively, “Assign (Cartagena)”) and
agree to Assign (Cartagena) to Cartagena all of their right, title and interest
that they may have in and to any Improvements to the Cartagena IP.

 

12.4 Reservation of Rights by Cartagena

 

No rights, licenses, title or interests are granted by virtue of Section 12.3
nor shall any be implied. Cartagena’s (and its Affiliates’ (if applicable))
ownership or other licensable interests in the Cartagena IP owned by or licensed
to it or its Affiliates shall continue in full force and effect, including all
of its respective rights and licenses to practice or license the Cartagena IP
outside of the JVC, and nothing in this Agreement shall change those interests.
Furthermore, and subject to its obligations under this Agreement, Cartagena
shall not be limited or restricted from creating or developing IP outside of
this Agreement.

 

12.5 Ownership of JVCIP and JVCIPD

 

JVCIP and JVCIPD shall be co‑owned by the Participants as tenants in common each
as to their Proportionate Interest. The JVC shall take commercially reasonable
steps to protect JVCIP and JVCIPD, including the prosecution of patent
applications and other IP registrations. If the JVC requires additional IP then
it shall use commercially reasonable efforts to obtain a license to use, acquire
or have developed that IP.

 

12.6 Waiver of Moral Rights

 

Each Participant shall cause its employees and contractors, and those of its
Affiliates, and of any contractors, agents or consultants of the foregoing that
are involved in the creation of the JVCIP or JVCIPD, and any Improvements to the
Pivot IP or Cartagena IP, to waive any moral rights in or to those properties.

 

12.7 Improvements

 

Any Improvements to the JVCIP or JVCIPD Property made during the term of this
Agreement will be subsumed automatically within the JVCIP or JVCIPD, as
appropriate, and each Participant hereby Assigns and agrees to Assign to the JVC
all of its right, title and interest that it may in and to these Improvements to
those properties.

 

12.8 Assignment of JVCIPD

 

Subject to Section 7.1, if a Participant or any of its Affiliates, as
applicable, creates, discovers, invents, learns of, conceives, reduces to
practice or otherwise fixes a JVCIPD in a tangible medium of expression, the
Participant, as applicable: (a) shall notify the JVC promptly, in writing, of
the nature of the applicable JVCIPD; and (b) shall itself and cause its
Affiliates, directors, officers, employees, agents, and contractors, without any
further compensation, (i) to Assign to the JVC all world‑wide right, title and
interest, in, to and under all the applicable JVCIPD as of the date of such
creation, discovery, invention, learning, conception reduction to practice or
fixation in a tangible medium of expression, and (ii) further covenant and agree
to perform, on the JV’s request, as a JVC Cost, all acts deemed necessary or
desirable by the JVC to permit and assist the JVC in registering, recording,
obtaining, maintaining, defending, enforcing and/or assigning the JVC’s rights,
title and interest in, to or under the JVCIPD in any and all countries.

 



  27

   



  

12.9 Disclaimer of Warranties

 

The Participants have and do not make any representation, warranty or covenant
with respect to the IP and/or IPD made available, or to be made available, by
any of them pursuant to this Agreement, or with respect to the operations, uses
and Work conducted therewith or any other matter affecting the use, operation or
condition of or with respect to such IP and/or IP Developments or any matter
whatsoever with respect such IP and/or IPD. The JVC shall accept such IP and/or
IPD provided “AS IS”, “WHERE IS” and “WITH ALL FAULTS” (whether detectable).

 

ARTICLE 13

CONFIDENTIAL INFORMATION

 

13.1 Permitted Use

 

The Recipient may use the Confidential Information (including JVC Confidential
Information) only to the extent reasonably required for the Project and to
jointly develop the JVCIP and JVCIPD with the Discloser and as may otherwise be
expressly agreed by the Discloser in this Agreement or in writing (“Permitted
Use”).

 

13.2 Prohibitions

 

Subject to the use of Pivot IP, Cartagena IP and JVCIP or JVCIPD as set out in
ARTICLE 12 and 14, the Recipient will treat all Confidential Information as
confidential and proprietary to the Discloser and will treat all JVC
Confidential Information as confidential and proprietary to the JVC. Except as
reasonably required to carry on the Permitted Use or as expressly authorized by
the Discloser in writing, the Recipient will not use or copy the Confidential
Information, and it will not disclose any Confidential Information to others.
The Recipient will not disclose Confidential Information to its own employees
and contractors except on a “need to know” basis as may be reasonably required
for the Permitted Use, and then only if the employees or contractors have first
agreed to be bound by confidentiality obligations that are no less restrictive
than those contained in this Agreement.

 

13.3 Active Protection

 

The Recipient will use conscientious efforts to protect the Confidential
Information of the other Participant and JVC Confidential Information in its
care or control from unauthorized use, copying, access by third parties, and
disclosure to third parties (including its own employees, representatives and
contractors), employing methods at least as rigorous as those that the Recipient
uses to protect its own most valuable confidential information, but in no
circumstances less than reasonable care.

 

13.4 Non-Compliance

 

The Participants agree that no adequate remedy at law exists for a breach or
threatened breach of any of the provisions of this ARTICLE 13, the continuation
of which if not remedied, will cause the JVC to suffer irreparable harm. The
other Participant shall be entitled, in addition to other remedies that may be
available to it, to immediate injunctive relief from any breach of any of the
provisions of this ARTICLE 13 and to specific performance of their rights
hereunder, as well as to any other remedies available at law or in equity.

 



  28

   



 

ARTICLE 14

TERMINATION

 

14.1 Term and Termination

 

The JVC shall commence on the date of this Agreement and continue until
terminated in accordance with ARTICLE 9, ARTICLE 10, this ARTICLE 14, or ARTICLE
16.

 

14.2 Termination by Agreement

 



 

(a) Subject to earlier termination as herein provided and subject to all of the
JVC’s liabilities and obligations having been satisfied, the JVC shall terminate
on any of the following:



  



 

(i) The Participant’s written mutual agreement;

 

 

 

 

(ii) Loss or incapacity through any means of substantially all of the JVC’s
assets; or

 

 

 

 

(iii) When one (1) Participant and any transfers of that party under Section 9.1
and Section 10.1 ceases to hold any shares in the JVC.



  



 

(b) Immediately prior to termination under this Section the Participants shall
ascertain all of the JVC’s assets, liabilities and obligations as of the date
thereof and, after making due provision for all such liabilities and
obligations, shall divide all remaining JVC assets (excepting the JVCIP and
JVCIPD, which are to be treated in accordance with Section 14.4) between the
Participants in accordance with their Proportionate Interests or cause the JVC’s
assets to be sold and the proceeds divided between the Participants in
accordance with their Proportionate Interests. Should any Participant wish to
retain any specific asset of the JVC (including, but not limited to, any
contract or agreement to which the JVC was a party to) then the Valuer shall
ascribe a value to such asset and the Participant wishing to retain such asset
shall pay that portion of the value of such asset to the other Participant as is
equal to that other Participant’s Proportionate Interest in that asset. Any such
termination shall be without prejudice to any rights or liabilities accruing to
either Participant with respect to the other under this Agreement to the date of
termination.



  

14.3 Final Accounting, Settlement and Termination

 



 

(a) Upon the termination of the JVC pursuant to Section 14.2, a final
accounting, including a balance sheet and statement of profit and loss, of the
JVC’s operations shall be prepared and submitted to each Participant.

 

 

 

 

(b) After paying or providing for payment of all liabilities, including
liabilities to the Participants as shown on such balance sheet, after
establishing reserves for contingent liabilities in such amounts as the Board of
Directors shall determine, after disposing or arranging for the disposition of
all the JVC’s non‑cash assets and property and after the final settlement
statement has been prepared and signed as specified in the following subsection,
any funds remaining to the JVC’s credit shall be distributed to the Participants
in accordance with their Proportionate Interests. Notwithstanding anything else
contained in this Agreement, the liability as between Pivot and Cartagena for
any ultimate losses, after application of all Revenues, shall be assumed by the
Participants in accordance with their respective Proportionate Interests.



  



  29

   



 



 

(c) Before making any distribution under the preceding subsection or before the
Participants are required to contribute funds to cover any loss, whichever is
the case, a final settlement statement shall be prepared showing all revenues
received by the JVC, all JVC Costs paid or accrued, any reserves established for
the JVC’s contingent liabilities, all initial working capital advances and
repayments and all distributions of the JVC’s profits, if any, to the
Participants. When the Participants have agreed as to the correctness of such
statement, each of them shall sign it and shall release the other Participant
from any and all claims under this Agreement, except that the Participants shall
retain:



  



 

(i) their respective interests, in accordance with their Proportionate
Interests, in any portion of such contingency reserves which is not required to
meet the JVC’s liabilities; and

 

 

 

 

(ii) their respective rights of contribution against the other Participant if
such contingency reserves are insufficient to meet all the JVC’s liabilities and
if any Participant is required to pay a greater percentage of any such excess
liability than is represented by its Proportionate Interest.



  



 

(d) Whenever the Board of Directors determines that all or any part of any
reserve for contingent liabilities established by the JVC is no longer required
for such purpose, such reserve or part thereof shall be distributed to the
Participants in accordance with their Proportionate Interests.



  

14.4 JVCIP on Termination

 



 

(a) On the termination of the JVC for any reason:



  



 

(i) subject to Sections 14.4(b) and 14.4(c), the licenses granted in Sections
12.1 or 12.2 will terminate and cease to be of any force and effect; and

 

 

 

 

(ii) the JVCIP and JVCIPD (collectively the “JVC Intellectual Property and
Developments”) will be co-owned as tenants in common by each of Pivot and
Cartagena, with their respective rights in and to the JVC Intellectual Property
and Developments to be as follows:



  



  30

   



 



 

A. Pivot or its affiliates will have full rights to use, license, sublicense and
create Improvements to the Cartagena IP (the “Pivot Cartagena IP Use”), as well
as the JVC Intellectual Property Rights and Developments as they so desire (the
“Pivot JVCIP Use”), provided that a reasonable compensation, as mutually agreed
upon by the Parties, is provided to Cartagena by Pivot in exchange for such
Pivot Cartagena IP Use or Pivot JVCIP Use. So long as the termination of this
Agreement is not due to Pivot’s material breach of this Agreement , Cartagena
acknowledges and agrees to provide and make available to Pivot with the
Cartagena IP required by Pivot, upon the price and frequency as so agreed upon
by the Participants. For greater certainty, a failure by the Participants to
reach an agreement in regards to a reasonable compensation for the Pivot JVCIP
Use is not a Dispute for the purposes of ARTICLE 16 and is not subject to the
arbitration provisions set out in that Article; and



   



 

B. Cartagena or its affiliates will have full rights to use, license,
sublicense, create Improvements to the Pivot IP (the “Cartagena Pivot IP Use”),
as wells as the JVC Intellectual Property Rights and Developments as they so
desire (the “Cartagena JVCIP Use”), provided that a reasonable compensation, as
mutually determined by the Parties, is provided to Pivot by Cartagena in
exchange Cartagena Pivot IP Use or for such Cartagena JVCIP Use. So long as the
termination of this Agreement is not due to Cartagena’s material breach of this
Agreement , Pivot acknowledges and agrees to provide and make available to
Cartagena with the Pivot IP required by Cartagena, upon the price and frequency
as so agreed upon by the Participants. For greater certainty, a failure by the
Participants to reach an agreement in regards to a reasonable compensation for
the Cartagena JVCIP Use is not a Dispute for the purposes of ARTICLE 16 and is
not subject to the arbitration provisions set out in that Article.



  



 

(b) Notwithstanding Section 14.4(a)(i), to the extent any Cartagena IP has
formed a part of or is necessary for Pivot’s use of any JVC Intellectual
Property and Developments pursuant to Section 14.4(a)(i) (the “Required
Cartagena IP”), the parties will negotiate in good faith the value of such
Required Cartagena IP for which Cartagena will grant to Pivot a perpetual,
royalty free, worldwide, non‑exclusive, transferable, licensable,
sub‑licensable, paid‑up license to use, license and create Improvements to such
Required Cartagena IP. If the parties cannot agree on an appropriate valuation
for the Required Cartagena IP under the terms set forth in this Section 14.4(b),
the matters will be resolved pursuant to ARTICLE 16.

 

 

 

 

(c) Notwithstanding Section 14.4(a)(i), to the extent any Pivot IP has formed a
part of or is necessary for Cartagena’s use of any JVC Intellectual Property and
Developments pursuant to Section 14.4(a) (the “Required Pivot IP”), the parties
will negotiate in good faith the value of such Required Pivot IP for which Pivot
will grant to Cartagena a perpetual, royalty free, worldwide, non‑exclusive,
transferable, licensable, sub‑licensable, paid‑up license to use, license and
create Improvements to such Required Pivot IP. If the parties cannot agree on an
appropriate valuation for the Required Pivot IP under the terms set forth in
this Section 14.4(c), the matters will be resolved pursuant to ARTICLE 16.



 



  31

   



  

14.5 Confidential Information on Termination

 

On the termination of the JVC for any reason, each Participant shall use
commercially reasonable efforts to destroy or return to the other Participant,
as applicable, all Confidential Information in its possession that was not in
its possession prior to the execution of this Agreement, except for
electronically archived data protected by security measures satisfactory to the
other Participant, acting reasonably. Notwithstanding the foregoing, each
Participant may retain for a stated period, but not disclose to any other
Person, Confidential Information retained for the limited purpose of preparing
such Participant’s tax returns and defending audits, investigations and
proceedings relating thereto; provided, however, that such Participant must
notify the other Participant in advance of such retention and specify in such
notice the period of such retention.

 

ARTICLE 15

LIABILITY OF PARTICIPANTS

 

15.1 Several Liability

 

The rights and obligations of the Participants under this Agreement shall in
every case be several, and shall not be nor be construed to be either joint or
joint and several. Except as otherwise expressed or provided in this Agreement,
neither of the Participants shall have any authority to act for or assume any
obligations or responsibilities on behalf of the other Participant.

 

15.2 Consequential Damages Excluded

 

Where a Participant under any provision hereof or at law is liable to the other
Participant, such liability, notwithstanding any other provision hereof, shall
be restricted to direct losses, claims, damages and liabilities incurred by the
Participant suffering the same and no Participant shall be required to indemnify
the other for indirect or consequential damages such as, but not limited to,
loss of profit, interest or production.

 

ARTICLE 16

DISPUTE RESOLUTION

 

16.1 Dispute

 



 

(a) Any disputes relating to a Major Decision of the Board of Directors or the
interpretation of this Agreement (each a “Dispute”) shall initially be referred
to the chief executive officer of each Participant, or its respective designee,
who shall seek to resolve the dispute through good faith negotiation. If the
Dispute has not been resolved between the chief executive officers of the
Participants, or their respective designees, within ten (10) days, then the
Dispute may, on written notice given by either Participant to the other, be
submitted to the arbitration procedure set out in Section 16.2. Notwithstanding
this submission, the Participants shall continue to be bound by all terms and
conditions of this Agreement and shall continue to perform in accordance with
this Agreement.



 



  32

   



  



 

(b) For greater certainty, no failure to reach a unanimous decision with respect
to any matter enumerated in Section 6.5 will be subject to this ARTICLE 16.

 

 

 

 

(c) For greater certainty, failure by the Participants to reach an agreement
regarding the reasonable compensation to be provided in exchange for the Pivot
JVCIP Use or the Cartagena JVCIP Use, as the case may be, will be considered a
Dispute for the purposes of this ARTICLE 16 and will be subject to the procedure
set out herein.



  

16.2 Arbitration Procedure

 



 

(a) Notice of arbitration of a Dispute related to a Major Decision of the Board
of Directors shall be given within twenty (20) days of the date Major Decision
was made by the Participant seeking arbitration serving written notice on the
other Participant. Within ten (10) days of the notice of arbitration having been
delivered the dispute shall be referred for resolution to a single arbitrator
chosen by the Participants. If a single arbitrator cannot be agreed upon within
thirty (30) days, each of the Participants shall within a further period of ten
(10) days appoint a second arbitrator and the two (2) arbitrators shall promptly
thereafter appoint a third arbitrator who shall be the chairman.

 

 

 

 

(b) If the Dispute relates to a Major Decision, the arbitrator(s) shall first
determine if the Major Decision has not been made in good faith and in the best
interests of the JVC. If the arbitrator determines that the Major Decision was
made in good faith and in the best interests of the JVC then the decision of the
Board of Directors shall be affirmed. In the event that the arbitrator(s)
determine that the Major Decision of the Board of Directors was not made in good
faith and in the JVC’s best interests, then the arbitrator(s) shall proceed to
determine the dispute and may substitute his or her decision for that of the
Board of Directors, which decision shall be final and binding on the
Participants.

 

 

 

 

(c) The arbitrator(s), with the consent of the Participants, may also act as
mediator(s) in seeking to resolve the Dispute.

 

 

 

 

(d) The arbitrator(s) shall determine the rules to apply to the arbitration
process but the participants agree to proceed as expeditiously as possible and,
if the Dispute relates to a Major Decision of the Board of Directors, based only
on the materials available to the Board of Directors at the time the Major
Decision was made.



  

16.3 Hearing

 

The arbitrator(s) shall proceed immediately to hear and determine the Dispute
and shall render his, her or their decision within sixty (60) days from the date
of completion of argument. If notice is given by the arbitrator or chairman as
to the day on which the arbitration is to commence and one (1) of the
arbitrators or Participants fails to appear at it or any subsequent day of
hearing, then those appearing may proceed, hear and determine the Dispute in the
absence of those missing.

 



  33

   



 

16.4 Fees and Expenses

 

The fees and expenses of any arbitrator named by either Participant shall be
paid by that Participant, and the fees and expenses of the third arbitrator or
the single arbitrator shall be paid by each Participant in their Proportionate
Interests. Each Participant shall pay its own fees and expenses of counsel and
any consultants retained for the arbitration and any other expenses whatsoever
relating to the arbitration.

 

16.5 Award

 

The arbitrator(s)’ award be in writing and signed by the arbitrator(s) or a
majority of them, and shall be final and binding on the Participants and the
Participants shall abide by it and perform the terms and conditions thereof.
Except as provided in Section 16.4, the payment of the fees and expenses of the
arbitrator(s) and fees and expenses of counsel and any consultants retained by
the arbitrator(s) for the arbitration and any other expenses whatsoever relating
to the arbitration shall be in accordance with the decision of the arbitrator(s)
and included in the award.

 

16.6 Application of Arbitration Act (British Columbia)

 

Except where inconsistent with aforesaid provisions, the rules in the Code of
Civil Procedure of Quebec shall apply to any arbitration between the
Participants.

 

ARTICLE 17

MISCELLANEOUS

 

17.1 Notices

 

Any notice required to be given hereunder by any Participant or the JVC shall be
deemed to have been properly given if:

 



 

(a) personally delivered to the Participant or the JVC to whom it is addressed
or, if such Participant or JVC is a corporation, to an officer of that
corporation;

 

 

 

 

(b) if mailed by prepaid registered mail or delivered, to the address of the
Participant to whom it is intended hereinafter set forth:



  



 

(i) if to Pivot, then:

 

 

 

 

 

PIVOT PHARMACEUTICALS INC.

1275 West 6th Avenue

Vancouver, British Columbia Canada

V6H 1A6

Attention: Dr. Patrick Frankham

E-mail: pfrankham@pivotpharma.com



 



  34

   



   



 

(ii) if to Cartagena, then:



 

 

                                                                     
                       

 

                                    

 

                                                           

 

                  

 

                                                                            

 

                                                                          

 



 

(iii) if to the JVC, then:

 

 

 

 

 

295 Kesmark Street,

Dollard-des-Ormeaux, Quebec, Canada

H9B 3J1,

 

Attention: President



 

Either Participant or the JVC may change its address for notice at any time upon
giving written notice to the other Participant and to the JVC; or

 



 

(c) or transmitted by email to the email address of the Participant or the JVC
to whom it is intended as the Participant or the JVC may set forth direct in
writing.



  

Any notice transmitted by electronic means as aforesaid shall be deemed to have
been received on the Business Day of which the receiving party provides receipt
acknowledgement using similar electronic means. Any notice mailed shall be
deemed to have been received three (3) Business Days after the date it is
postmarked. Any notice personally delivered is deemed received upon delivery.

 

17.2 Announcements

 



 

(a) Subject to Section 17.2(b) and Section 17.2(c), neither party shall make, or
permit any Person to make, any public announcement, communication or circular
(each, an “Announcement”) concerning this Agreement without the prior written
consent of the other party (such consent not to be unreasonably withheld or
delayed).

 

 

 

 

(b) Where an Announcement is required by law or any governmental or regulatory
authority (including any relevant stock exchange), or by any court or other
authority of competent jurisdiction, the party required to make the Announcement
shall promptly notify the other party. The party concerned shall make all
reasonable attempts to agree on the contents of the Announcement before making
it.

 

 

 

 

(c) On execution of this Agreement, the parties shall issue a joint Announcement
about the formation of the JVC in agreed form.



  

17.3 Waiver

 

No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions (whether or not similar) nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided.

 



  35

   



 

17.4 Survival

 

ARTICLE 1, ARTICLE 3, ARTICLE 4, ARTICLE 13, ARTICLE 14, ARTICLE 15, ARTICLE 16
and ARTICLE 17 and Sections 6.8, 6.9, 6.13, 8.5, 12.2, 12.4, 12.5, and 12.6
shall survive the termination of this Agreement.

 

17.5 Counterparts

 

This Agreement may be executed in any number of counterparts with the same
effect as if all Participants had all signed the same document, each of which so
executed shall be deemed to be an original and such counterparts together shall
be one and the same instrument. The delivery of an executed counterpart copy of
this Agreement by electronic transmission in portable document format (PDF)
shall be deemed to be the equivalent of the delivery of an original executed
copy.

 

17.6 Further Assurances

 

Each Participant to this Agreement, from time to time hereafter and throughout
the term of this Agreement, shall upon any reasonable request promptly execute
and deliver all such documents, instruments and assurances and do all such other
acts and things as may be lawful and within its power to do in order to more
effectually implement and carry out the provisions and the true intent of this
Agreement.

 

17.7 Expenses

 

Except as otherwise specifically provided in this Agreement, each of the
Participants hereto shall bear its own expenses (including those of counsel,
accountants and advisers) incurred in connection with this Agreement and the
transactions contemplated by this Agreement.

 

17.8 Assignment

 



 

(a) No party may assign, transfer, mortgage, charge, sub-contract, declare a
trust over or deal in any other manner with any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other
parties, which consent will not be unreasonably withheld or delayed. Any
purported assignment or delegation in violation of this Section 17.8(a) shall be
null and void. No assignment or delegation shall relieve the assigning or
delegating party of any of its obligations hereunder.

 

 

 

 

(b) Each party confirms that it is acting on its own behalf and not for the
benefit of any other Person.



  

17.9 Modification and Waiver

 



 

(a) This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto.

 

 

 

 

(b) No waiver by any party of any of the provisions hereof is effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party will operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement will operate or be construed as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

 

 

 

(c)

A Person that waives any right or remedy provided under this Agreement or by law
in relation to one Person or takes or fails to take any action against that
Person, does not affect its rights or remedies in relation to any other Person.



 



  36

   



  

17.10 Good Faith

 



 

(a) All transactions entered into between either party or any body corporate
Controlled by it and the JVC shall be conducted in good faith and on the basis
set out or referred to in this Agreement or, if not provided for in this
Agreement, as may be agreed by the parties and, in the absence of such
agreement, on an arm’s length basis.

 

 

 

 

(b) Each party shall, at all times, act in good faith towards the other and
shall use all reasonable endeavours to ensure that this Agreement is observed.

 

 

 

 

(c) Each party shall do all things necessary and desirable to give effect to the
spirit and intention of this Agreement.



  

17.11 Language

 



 

(a) The parties have required that this Agreement and all documents and notices
resulting from it be drawn up in English. Les parties aux présents ont exigés
que la présente convention ainsi que tous les documents et avis qui s’y
rattachent ou qui en découleront soit rédigés en la langue anglaise.

 

 

 

 

(b) If this agreement is translated into any language other than English, the
English language version shall prevail.



  

17.12 Enurement

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

[signature page follows]

 



  37

 



 

IN WITNESS WHEREOF the parties hereto have executed this Agreement this ____ day
of _________________, 2018.

 

 

PIVOT PHARMACEUTICALS INC.

 

 

 

 

 

 

Per:

 

 

Authorized Signatory

 

 

 

 

9387-5912 QUÉBEC INC. d.b.a. Cartagena Leaf

 

 

 

 

 

 

Per:

 

 

Authorized Signatory

 

 

 

 

PIVOT-CARTAGENA JOINT VENTURE INC.

 

 

 

 

 

 

Per:

 

 

Authorized Signatory

 

 



  38

 



 

Schedule “A”

 

IP Products

 

Any alcoholic or non-alcoholic beverages containing CBD, CBD:THC , or THC, as
and where regulations permit.

 

 



 

A-1


   



 

Schedule “B”

 

Cartagena IP

 

 



 

B-1


   



 

Schedule “C”

 

Pivot IP

 

 



 

 

 



 

 

 



 

C-1


   



 

Schedule “D”

 

Articles and Bylaws of the JVC

 

 



 

D-1


   



 

Schedule “E”

 

Service Agreement

 

 



 

E-1


   



 

This Agreement dated for reference this _____ day of _______________, 2018 (the
“Effective Date”).

 

SERVICES AGREEMENT

 

Between:

 

Pivot Pharmaceuticals Inc.

 

a British Columbia company with an address of 1275 West 6th Avenue, Vancouver,
British Columbia, Canada

 

(“Consultant”)

 

and

 

Pivot-Cartagena Joint Venture Corporation

 

(the “JVC”)

 

(each a “Party” and collectively the “Parties”)

 

WHEREAS:

 



A. The Consultant is skilled in the provision of accounting, financial
management, and other services relating to the development and implementation of
JVC projects;

 

 

B. Pivot Pharmaceuticals Inc. (“Pivot”) and 9387-5912 Quebec Inc. d.b.a.
Cartagena Leaf (“Cartagena”) have formed the JVC (the “JV Partners”) as at the
date hereof;

 

 

C. The JVC wishes to formulate, bottle and commercialize bio-cannabis based
beverages (the “Business”);

 

 

D. The JVC wishes to engage the Consultant to provide the services set out in
this Agreement in furtherance of its Business;



  

NOW THEREFORE, this Agreement witnesses that for and in consideration of the
mutual promises, covenants and agreements as hereinafter contained, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each of the Parties, the Parties agree as follows:

 

Article I - Term

 

From and after the date set out above, the Consultant shall provide the Services
to the JVC pursuant to the terms and conditions as hereafter set forth for a
term of two (2) years from the Effective Date and expiring on _____________,
201___ (the “Initial Term”).

 



 

E-2


   



 

Article II - Renewal of Term

 



2.1 On expiration of the Initial Term, this Agreement shall renew for a further
term of one (1) year, and shall further renew for further terms of one (1) year
each (the “Subsequent Term” or “Terms”), on the same terms and conditions as set
out in this Agreement, PROVIDED THAT either Party, no less than (ninety) 90 days
before the expiration of the Initial Term, or any subsequent term, may provide
to the other Party written notice of termination of this Agreement, and in such
an event, this Agreement shall expire on the last day of the then subsisting
term.



  

Article III - Services to be provided by the Consultant to the JVC

 



3.1 During the Initial Term and any subsequent term(s), the Consultant shall
provide services to the JVC as described below, which shall include, but not be
limited to, the following:



  



 

3.1.1 manage the day to day business of the JVC including monitoring,
controlling, and directing the financial business and operational affairs of the
JVC;

 

 

 

 

3.1.2 provide all necessary office and administrative support to the JVC until
such time as the JVC has developed its own infrastructure, if applicable;

 

 

 

 

3.1.3 so far as reasonably necessary for the proper and expeditious carrying out
of the Work, liaise with and co‑ordinate the activities of third parties;

 

 

 

 

3.1.4 procure the provision of such technical assistance as the Board of
Directors may, from time to time, decide is necessary or desirable;

 

 

 

 

3.1.5 convene meetings of the Board of Directors to be held in accordance with
the provisions of Article 6 herein and prepare the minutes of meetings of the
Board of Directors and distribute copies to each member thereof;

 

 

 

 

3.1.6 provide bookkeeping, accounting, cost control and reporting systems;

 

 

 

 

3.1.7 set up and operate a filing system and archives for the correspondence,
accounts and other documents of the JVC for the legally required period;

 

 

 

 

3.1.8 arrange and maintain bank accounts, insurance, guarantees, and other
financial requirements for the operation of the JVC; and

 

 

 

 

3.1.9 assisting the JVC in hiring and communicating with production and
administration staff and the accountants and/or auditors of the JVC in relation
to their accounting/auditing services, including the preparation of the audited
or reviewed annual financial statements of the JVC, if
applicable; (collectively, the “Services”).



  



3.2 In providing the Services, the Consultant shall use appropriate professional
skill, diligence and care to ensure that the Services are provided to the
reasonable satisfaction of the JVC and perform such services in a diligent
manner. The Consultant shall comply with all applicable laws, regulations,
rules, codes, orders and standards imposed by the applicable federal, provincial
or local government authorities with respect to the provision of any services.



  



 

E-3


   



 



3.3 The Consultant shall not enter into any contracts or undertakings with, or
carry out transactions with any Affiliate of the Consultant without advance
notice to the JVC. Where an Affiliate of the Consultant assists the Consultant
in the provision of the Services, the Consultant shall only pay such Affiliate
for its direct costs of goods and services, without any surcharge for expenses
or profit. The JVC shall have the right to review and take copies of the books
and records of the Consultant, and any Affiliate of the Consultant that provides
services to the Consultant, but only those books and records which are related
to the provision of the Services.



  

Article IV - Compensation

 



4.1 The Consultant, in relation to a specific work performed for the JVC, shall
be entitled to be paid its reasonably incurred direct costs, outlays,
disbursements and expenditures, actually paid or incurred by the Consultant in
relation to providing the Services in relation to the Business and other costs
directly incurred for the benefit of the JVC.

 

 

4.2 Invoiced rates for Consultant personnel work will be charged at $_________.

 

 

4.3 Prior to January 31 in each year of this Agreement, the Consultant shall
prepare a detailed reconciliation of all costs and charges incurred by the
Consultant in provision of the Services pursuant to 4.1, and issue an invoice to
the JVC for such amounts.



  

Article V - Indemnification

 



5.1 The JVC shall indemnify and save harmless the Consultant from any and all
claims, demands, suits, penalties, losses, costs damages and expenses, including
legal fees on a solicitor and own client basis, that may be made against the
Consultant arising from, or relating to, any breach of this Agreement by the JVC
or the JVC’s negligence, fraud, or failure to act in good faith.

 

 

5.2 The Consultant shall indemnify and save harmless the JVC from and against
any and all claims, demands, suits, penalties, losses, costs, damages and
expenses, including legal fees on a solicitor and own client basis, that the JVC
may suffer, sustain or incur by reason of the Consultant’s negligence, fraud,
failure to act in good faith, or breach of this Agreement.

 

 

5.3 In no event shall either Party be liable to the other for any special,
indirect, incidental or consequential damages, including failure to realize
expected savings or loss of profit.



  

Article VI - Notice

 



6.1 Any notice in writing required or permitted to be given to either Party
hereunder will be sufficiently given if served personally or mailed by
registered mail postage prepaid addressed to the Party at the address set out
above.



  



 

E-4


   



 



6.2 Any such notice mailed as aforesaid will be deemed to have been received on
the seventh business day following the date of mailing. Either Party may at any
time change the address for service by giving notice to the other Party.



 

Article VII - Mediation I Arbitration

 



7.1 The Parties will endeavour to resolve any disputes by negotiations; however,
if a dispute is not resolved by negotiation within 10 days of commencing
negotiations, the JVC and the Consultant will forthwith submit the dispute to a
mediator who is acceptable to both Parties and whose expenses will be shared
equally by them.



  

Article VIII - General

 



8.1 This Agreement constitutes the entire agreement between the Parties with
respect to the matters contained herein. The Parties agree that they have not
relied upon any verbal statements, representations, warranties or undertakings
in order to enter into this Agreement.

 

 

8.2 This Agreement may not be assigned by either Party without the prior written
consent of the other Party; such consent may not be unreasonably withheld.

 

 

8.3 This Agreement may not be amended or modified in any way except by written
instrument signed by the Parties hereto.

 

 

8.4 This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective legal personal representatives, successors and
permitted assigns.

 

 

8.5 If any provision or part provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions or part provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

 

8.6 The waiver by either Party of any breach of the provisions of this Agreement
shall not operate or be construed as a waiver by that Party of any other breach
of the same or any other provision of this Agreement.

 

 

8.7 This Agreement will be governed by the laws of the Province of Quebec,
Canada.

 

 

8.8 Except as specifically altered in this Agreement nothing in this Agreement
shall detract from, alter, modify or amend any obligations or duties owed by the
JVCto the Consultant pursuant to any statute, law or regulation or at common law
or equity.

 

 

8.9 The parties have required that this Agreement and all documents and notices
resulting from it be drawn up in English. Les parties aux présents ont exigés
que la présente convention ainsi que tous les documents et avis qui s’y
rattachent ou qui en découleront soit rédigés en la langue anglaise.



  

 



E-5



 